In a mortgage foreclosure action, defendants B. A. B. Associates, Inc., Russ and Carpman appeal from a judgment of the Supreme Court, Suffolk County, dated January 3, 1978, which, inter alia, directed entry of a deficiency judgment in favor of plaintiff and against them in the amount of $74,178.26. The appellants also purport to bring up for review (1) so much of a judgment of the same court, entered June 16, 1976, as held them liable for any deficiency which might exist after the sale of the mortgaged premises, or so much thereof as the court shall determine, *875and (2) so much of an order of the same court, entered May 31, 1977, as granted plaintiff leave to enter a deficiency judgment against them in an amount to be determined at a subsequent hearing. Appeals from the judgment entered June 16, 1976 and the order entered May 31, 1977, dismissed (see CPLR 5501, subd [a], par 1; Matter of Jackson [Liberty Mut. Ins. Co.—Reliance Ins. Co.], 54 AD2d 539). Judgment dated January 3, 1978, afiirmed. No opinion. Plaintiff is awarded one bill of costs to cover all appeals. Damiani, J. P., Titone, Margett and Mangano, JJ., concur.